Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in the line above the last line recites the limitation "the first pressure chamber." There is insufficient antecedent basis for this limitation in the claim. Claims 2-13 are also rejected for being dependent on a rejected base claim. Note: the previously recited term is “first pressure chamber assembly” not “the first pressure chamber.”
The term “substantially" in claims 12 and 19 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 13 and 20-21 are also rejected for being dependent on a rejected base claim.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-6, 9-11, 17-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 9, 816,537 B2) hereinafter Kim in view of Ito (US 2013/0104729 A1).
	Regarding Claim 1 Kim teaches (Fig 27-28 & 29C) a rotary actuator, comprising: a manifold block (2960); and a first rotor assembly (2910)mounted to the manifold block (2960); wherein the first rotor assembly (2910) includes: a first rotor shaft (2710) extending into the manifold block (2960); a plurality of arcuate pistons (2760)attached to the first rotor shaft (2710), each arcuate piston (2760) curving at a set radial distance from a rotation axis of the first rotor shaft (2710), and each piston (2760) attached to the first rotor shaft (2710) via a crank arm (2712); a first pressure chamber assembly (2752)coupled to the manifold block (2960), the first pressure chamber assembly (2752) defining a plurality of piston pressure chambers  (2810)each configured to receive and at least partially enclose a corresponding arcuate piston (2760); the first rotor assembly (2910)being configured so that delivering a hydraulic fluid to the plurality of piston pressure chambers  (2810)causes the arcuate piston (2760) disposed within each piston pressure chamber (2810) to translate at the set radial distance around the rotation axis of the first rotor shaft (2710), thereby rotating the first rotor shaft (2710) (Fig 27-28 & 29C).
Kim is silent regarding plurality of gland seals disposed adjacent an entrance to each piston pressure chamber and creating a seal between an inner surface of the piston pressure chamber and an outer surface of the corresponding arcuate piston inserted therein; wherein each gland seal includes an inner seal configured to engage a surface of the arcuate piston, and a plurality of outer seals configured to 
However, Ito discloses a rotary actuator (Fig 1) comprising an arcuate piston (14a, 14b) forming pressure chambers (26a,26b) (Fig 2). Ito further discloses  plurality of gland seals (32, 33) disposed adjacent an entrance to each piston pressure chamber (26a, 26b) and creating a seal between an inner surface of the piston pressure chamber (26a, 26b) and an outer surface of the corresponding arcuate piston (14a, 14b) inserted therein (Fig 2); wherein each gland seal (32, 33) includes an inner seal (32) configured to engage a surface of the arcuate piston (14a, 14b), and a plurality of outer seals (33) configured to engage the inner surface of the piston pressure chamber (26a, 26b), such that a hydraulic seal is formed between each piston pressure chamber (26a, 26b) and the corresponding arcuate piston (14a, 14b) inserted therein (Fig 2). Utilizing the glad seals allows for the prevention leakage and loss of hydraulic pressure.
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Kim to include the teachings of Ito by including plurality of gland seals configured in a manner outlined in Ito for the purpose of preventing leakage and loss of hydraulic pressure. 
	Regarding Claim 2 Kim teaches the plurality of arcuate pistons (2760)includes a first set of the plurality of arcuate pistons (2760) (Fig 27-28) extending in a first rotational direction around the rotation axis (fig 27), and a second set of the plurality of arcuate pistons (2760) extending in a second and opposing rotational direction around the rotation axis (27-28), such that delivering hydraulic fluid to a plurality of first piston pressure chambers  (2810)for the first set of the arcuate pistons (2760)causes rotation of the first rotor shaft (2710), and delivering the hydraulic fluid to a second plurality of second piston pressure chambers  (2810)of the second set of the arcuate pistons (2760)causes counter-rotation of the first rotor shaft (2710) (Fig 27-28 and 29c).
Regarding Claim 3 Kim teaches an first actuator housing (see Fig below) sealingly coupled to the manifold block (2960)and enclosing the first pressure chamber assembly (2752)such that an exterior surface of the first pressure chamber assembly (2752) an outer surface of the first rotor shaft (2710), and 
Regarding Claim 4 Kim teaches an inner end of the first rotor shaft (2710) extends into a recess formed in the manifold block (2960) (Fig. 27 and 29C); further comprising an output lug (2980) coupled (connected without direct contact) to the inner end of the first rotor shaft (2710), where the output lug (2980) is configured to be coupled to a control surface (Fig 29c).
Regarding Claim 5 Kim teaches the plurality of arcuate pistons (2760) are coupled to the first rotor shaft (2710) in pairs in an arrangement having twofold rotational symmetry around the rotation axis (Fig 27).
Regarding Claim 6 Ito discloses each gland seal (32, 33) is disposed within a gland bore (recesses that hold seals 32-33) (Fig 9) formed in the inner surface of its corresponding piston pressure chamber (26a,b) .
Regarding Claim 9 Kim teaches the plurality of outer seals (33) include a plurality of O-ring seals (Fig 2).
	Regarding Claim 10 Kim teaches the manifold block (2960) defines a plurality of internal channels (fluid ports see claim 13) configured to deliver hydraulic fluid to the piston pressure chambers (2810).
Regarding Claim 11 Kim teaches the manifold block (2960)defines a first plurality of internal channels (fluid ports 312) configured to deliver hydraulic fluid to the first piston pressure chambers (2810), and further defines a second plurality of internal channels (fluid ports 312, see claim 13) configured to deliver hydraulic fluid to the second piston pressure chambers (2810), such that by delivering hydraulic fluid to the first and second piston pressure chambers  (2810)in turn, the first rotor shaft (2710)can be rotated and counter-rotated (Fig 27-29).
Regarding Claim 17 Kim teaches A method of actuating an aircraft control surface, comprising: providing a rotary actuator, the rotary actuator including: a manifold block; and a first rotor assembly (2910)mounted to the manifold block (2960); wherein the first rotor assembly (2910)includes: a first rotor 
	Regarding Claim 18 Kim teaches a first set of the plurality of arcuate pistons (2760)extends in a first rotational direction around the rotation axis (Fig 27-28), and a second set of the plurality of arcuate pistons (2760)extends in a second and opposing rotational direction around the rotation axis (Fig 27-28); and the manifold block (2960) defines a second plurality of internal channels configured to deliver hydraulic fluid to a second plurality of piston pressure chambers (2810); further comprising: delivering pressurized hydraulic fluid to the plurality of second piston pressure chambers (2810), and urging the second set of the plurality of arcuate pistons (2760)to translate around the rotation axis of the first rotor shaft (2710)in an opposing direction, and causing the first set of the plurality of arcuate pistons (2760)disposed within the first piston pressure chambers  (2810)to translate reciprocally around the rotation axis of the first rotor shaft, thereby counter-rotating the first rotor shaft (Fig 27); reciprocally moving the control surface by counter-rotating the first rotor shaft (2710)and thereby moving the output lug (2980) coupling the inner end of the first rotor shaft (2710) to the control surface; and returning the aircraft control surface to an original configuration by moving the output lug (2980) to its initial position (Fig 29c).
	
Regarding Claim 22 Kim teaches wherein the aircraft control surface is a wing control surface (Col.4, lns.5-14), and providing the rotary actuator includes mounting the rotary actuator entirely within an internal volume of a wing structure (Col. 21, lns.4-15 & Col.4, lns.5-14).

Allowable Subject Matter
Claims 7-8, 12-13 and 19-21 would be allowable if rewritten to overcome the above 112(b) rejection and written to include all the limitations of the base claim and any intervening claims. Claims 14-16 are allowed. Regarding claims 14-16 the prior art remains silent regarding a first and a second rotor assembly mounted to opposing sides of the manifold block along a rotation axis; wherein each of the first 

    PNG
    media_image1.png
    283
    985
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    554
    765
    media_image2.png
    Greyscale



Conclusion
	Prior art made of record is pertinent to applicant’s invention: Yanda (US 3, 938,480) teaches a rotary actuator having a piston connected to an arm mechanism. Sakurai et al. (US 8,684,316 B2) teaches a mechanism for connecting an aircraft wing to an actuator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIY TEKA/               Primary Examiner, Art Unit 3745